             ?
     Case: 2:19-cr-00194-ALM Doc #: 51 Filed: 02/17/21 Page: 1 of 3 PAGEID
                                                                      -4    #: 183 J
                                                                           --t:


                                       o-:^
                                                              JH
        4
                                                                                      4-:         \r
                    P                                              "C
                                                                               --C
                                                                                <>!    ,<
           =f       I'd                                       4    V.    I
                    cT
       I            i»-                                                 —t3

                                  1                                                    "5        L-^>
           ia+               -c
                                                                   3- -?         <          4 4
                                  n              -^-                     G-                       4 «


                V
                                       n
                                             3                    jA                                      %
                      c
                      <3
                            5 4
                            -i1
                                                 v>
                                                                ^4      -X                              d:-^

<r
           c
            C


                  ii
                <5^
                      <
                                  3
                                       I          i
                                                       rt
                                                                          c
                                                                         V-                 HI
           <                                     -P                      •iJ
                                                                                            H
       ^1       1^
                      V
                      «•<




                    X -4
                            -JD
                             V    iS'
                                  'I
                                                  «>
                                                                        A
                                                                               fli          V
                                                                                            v^
                                                                                             <
                                                                                                 p.
                j                                                                3-v4
$          i                                                                                       C
                      a
                Q
                                  _t   </^


                                                                                lA A
                                       o
           J'                          c
                                                                  # ^
                                                                                                   9
           :
                                   V
                                             r^                                                           «.

                                                              fc j< Pa
                                             c
n          ldJJ3 (?                          ■J^ 3;;                                                     V/
Case: 2:19-cr-00194-ALM Doc #: 51 Filed: 02/17/21 Page: 2 of 3 PAGEID #: 184




                   4'^
                                                     -Jj
Case: 2:19-cr-00194-ALM Doc #: 51 Filed: 02/17/21 Page: 3 of 3 PAGEID #: 185
